OPINION — AG — THE PROVISIONS OF 75 O.S. 1971 26.21 [75-26.21](10), TO THE EXTENT THAT SUCH PROVISIONS AUTHORIZE OR TEND TO AUTHORIZE THE LEGISLATURE TO CONVENE ITS REGULAR SESSION SUBSEQUENT TO THE NINTIETH LEGISLATIVE DAY IS VIOLATIVE OF ARTICLE V, SECTION 26 OF THE OKLAHOMA CONSTITUTION, ARE VOID; THE ENTIRETY OF THE STATUTE CODIFIED AS 75 O.S. 1971 26.21 [75-26.21] IS INVALID TO GOVERN THE PROCEEDING OF THIS OR ANY SUBSEQUENT LEGISLATURE EXCEPT WHERE, BY THE AFFIRMATIVE CONSENT OF EACH OF THE HOUSES OF THE LEGISLATURE, RULES INCORPORATING SUCH PROCEEDINGS ARE ADOPTED; NOTWITHSTANDING THAT ONE OR BOTH HOUSES OF THE LEGISLATURE MAY ADOPT THE SUBSTANCE OF THE PROCEEDINGS DESCRIBED IN 75 O.S. 1971 26.21 [75-26.21] NOTHING MAY PROHIBIT A HOUSE OF THE LEGISLATURE FROM MODIFYING OR REPEALING SUCH RULES WITHOUT CONSENT OF THE OTHER. CITE: OPINION NO. 66-304, OPINION NO. 63-203, ARTICLE V, SECTION 27, ARTICLE V, SECTION 36 (MANVILLE BUFORD)== SEE OPINION NO. 88-558 (1988) ==